EXHIBIT16.1 March 28, 2014 U.S. SECURITIES AND EXCHANGE COMMISSION 450 Fifth Street, N.W. Washington, DC 20549 RE: Freeze Tag, Inc. We agree with the Company’s statements regarding our discovery and immediate reporting of what we believe to be errors in previously issued financial statements. We recommended that management immediately file an 8k warning investors to no longer rely on previously issued financial statements for the periods addressed in this form 8k. We are in agreement with management’s intentions regarding the restatements discussed in this form 8k. /S/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas
